EXHIBIT 10.83

In June 2012, the Compensation Committee (the “Committee”) of Board of Directors
(the “Board”) of Multi-Fineline Electronix (the “Company”), and all of the
independent members of the Board, agreed to indemnify any officer, including
named executive officers, of the Company or any of its subsidiaries (a
“Signatory Officer”) who, by virtue of holding signature authority over one or
more bank, securities or other financial accounts of the Company or a subsidiary
of the Company that is in a foreign country, is required to file with the U.S.
Department of the Treasury a Form TD F 90-22.1 Report of Foreign Bank and
Financial Accounts (“FBAR”). Such indemnification extends to all reasonable
professional fees (such as legal and accounting) and other related expenses
actually incurred by the Signatory Officer in connection with an IRS examination
of such Signatory Officer’s personal income tax return for any open year in
which, or following which, the Signatory Officer was required to file a FBAR
report with respect to one or more Company foreign financial accounts
(collectively, “Reimbursable Expenses”), provided that (i) the Signatory Officer
promptly notifies the Company’s General Counsel and Chairman of the Committee
following initial receipt of notice that the IRS has selected the Signatory
Officer’s tax return for examination, (ii) the Signatory Officer promptly
provides to the Company documentation of the Reimbursable Expenses incurred in
connection with such examination, and (iii) Reimbursable Expenses shall not
exceed $10,000 in any one instance without the approval of the Committee.
Reimbursable Expenses do not include any liability incurred by the Signatory
Officer for underpayment of taxes, penalties, interest, excise taxes or other
liabilities which are legal obligations of the Signatory Officer or legal,
accounting or other professional fees or expenses incurred in contesting an
assessment by the IRS of any such taxes, interest or penalties, except to the
extent that such liability relates directly to a FBAR report filed by the
Signatory Officer or the Signatory Officer’s authority over a Company foreign
financial account.